In a proceeding pursuant to CPLR article 78, inter alia, to compel an increase in petitioner’s 1972 rate of reimbursement for services rendered to Medicaid patients, the appeal is from a judgment of the Supreme Court, Queens County, entered July 1, 1977, which, after a hearing held pursuant to a prior order of this court (Matter of Catholic Med. Center of Brooklyn & Queens v Department of Health of State of N. Y., 54 AD2d 933), vacated that rate and directed its recomputation. Judgment reversed, without costs or disbursements, the determination denying petitioner’s application for a revision of its 1972 rate of reimbursement is confirmed, and proceeding dismissed. It cannot be said that the commissioner’s determination of petitioner’s application for an upward revision of its 1972 rates was arbitrary or capricious (see Matter of St. Lukes Hosp. Center v Ingraham, 43 NY2d 771, affg 52 AD2d 181). Latham, J. P., Rabin, Gulotta and Cohalan, JJ., concur.